DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 1/7/21 are approved and have been entered.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature-determining device for determining a temperature (TMED) of a medium via a temperature of a surface surrounding the medium, the device comprising an arithmetic-logic unit having an approximation formula electronically stored thereon for calculating an approximation (TMEDN) of a temperature of the medium, the approximation formula being stored as a sum of the mixed temperature (TM) and a product of two factors, the first factor comprising a difference between the mixed temperature (TM) and the ambient temperature (TU) and the second factor comprising a ratio of a dividend to a divisor, the dividend comprising a difference between a calibration temperature (TMEDKAL) of the medium and a calibration mixed temperature (TMKAL), and the divisor comprising a difference between 
A method for operating a temperature-determining device for determining a temperature (TMED) of a medium via a temperature of a surface surrounding the medium, the method comprising calculating an approximation (TMEDN) of a temperature of the medium using an arithmetic-logic unit, the approximation being a sum of the mixed temperature (TM) and a product of two factors, the first factor comprising a difference between the mixed temperature (TM) and the ambient temperature (TU) and the second factor comprising a ratio of a dividend to a divisor, the dividend comprising a difference between a calibration temperature (TMEDKAL) of the medium and a calibration mixed temperature (TMKAL), and the divisor comprising a difference between the calibration mixed temperature (TMKAL) and a calibration ambient temperature (TUKAL) (claim 3).
A method for calibrating a temperature-determining device for determining a temperature (TMDE) of a medium via a surface surrounding the medium, the method comprising storing an approximation formula, for calculating an approximation (TMEDN) of a temperature of the medium, as a sum of a mixed temperature (TM) and a product of two factors, the first factor comprising a difference between the mixed temperature (TM) and an ambient temperature (TU) and the second factor comprising a ratio of a dividend to a divisor, the dividend comprising a difference between a calibration temperature (TMEDKAL) of the medium and the calibration mixed temperature (TMKAL), and the divisor comprising a difference between the calibration mixed temperature (TMKAL) and the calibration ambient temperature (TUKAL) (claim 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/13/21